DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the polyphthalamide wherein -MA- and -M*A-- are the same and -MB-- and -M*B- are distinct and the composite is multidirectional wherein the carbon fibers are a woven fabric in the reply filed on October 05, 2022 is acknowledged.
Claims 4, 5, 9, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 05, 2022.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
In claim 1, feature (vi), the redundant language “where where” is noted.
In claim 14, lines 3-4, the plural “components” is confusing.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-3, 6-8, 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, given that i* can be zero, it is unclear whether feature (vi) requires the -M*A-- to contain at least one R1*. 
In claim 6, it is unclear what is meant by a “multidirectional” composite.
In claim 15, there is no express antecedent basis in claim 1 for a polymer matrix comprising a polyamide with Tm* and a polyamide with Td*.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10 and 13-15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/053181 A1 (Hattori) abstract and machine translation.
Hattori discloses a carbon fiber-reinforced thermoplastic resin composition comprising:
100 pbw of a semi-crystalline semi-aromatic polyamide obtained by reacting a dicarboxylic acid component containing 60-100 mol% terephthalic acid and 0-40 mol% of additional dicarboxylic acid inclusive of isophthalic acid with a diamine component containing 60-100 mol% of 1,9-nonanediamine and 2-methyl-1,8-octanediamine in a preferred weight ratio of 40:60 to 70:30 (embraces Applicants’ polyphthalamide);
60-200 pbw of carbon fibers inclusive of roving strands, bundles of continuous fibers and yarn (embraces Applicants’ continuous carbon fiber); and
 0.01-10 pbw of dendritic polyester (not precluded from present claims) (e.g., abstract, lines 120, 128-132, 147-149, 240-252, 292-294, 926-931, 1010-1012, examples, Tables 1 and 2).
As to claim 1, Hattori sets forth (Tables 1 and 2) various compositions meeting the terms of the present claims in terms of the types of semi-aromatic polyamide, carbon fibers and contents thereof.  As an illustration, Example 1 comprises:
100 pbw of a polyamide (A-1) obtained from terephthalic acid and a 50:50 molar ratio of 1,9-nonanediamine and 2-methyl-1,8-octandiamine (embraces Applicants’ polyphthalamide and content thereof, wherein -MA- is 1,9-nonanediamine, -M*A-- is 2-methyl-1,8-octandiamine and -MB-- and -M*B- are terephthalic acid and the molar ratio of (RPA) and (R*PA) is 50:50);
85 pbw of carbon fiber (B-1) comprising raw yarn (meets Applicants’ continuous carbon fiber and content thereof); and
3.8 pbw of dendritic polyester (C-1) (not precluded from present claims).
Inasmuch as the exemplified polyamides meet the presently claimed polyphthalamide, both in terms of the types of monomers and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Hattori.
	As to claim 2, Hattori’s Example 8 comprises about 67 wt.% carbon fiber.

	As to claim 3, Hattori’s Example 1 comprises about 45 wt.% carbon fiber.

	As to claim 6, given that Hattori’s carbon fiber (B-1) also comprises cut fiber, it is reasonably believed that the resultant product would be multidirectional.
	As to claims 10 and 13, Hattori’s Example 1 meets the claimed polyamide content, based on total polymer matrix.
	As to claim 14, Hattori discloses mobile electronic devices.
	
	As to claim 15, Hattori discloses mixing the carbon fibers with the polyamide 

under melt conditions followed by cooling.

	Hattori anticipates the above-rejected claims in that it is reasonably believed that the exemplified carbon fiber comprising raw yarn meets the presently claimed continuous carbon fiber.  In the alternative, considering Hattori discloses that the carbon fiber (B) is not particularly limited, and includes roving strands, bundles of continuous fibers and yarn, it would have been obvious to one having ordinary skill in the art to use a carbon fiber meeting the presently claimed continuous carbon fiber with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	Claim Rejections - 35 USC § 103
Claims 1-3, 6-8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0297120 (Lamberts) further in view of US 2011/0272854 (Elia).
Lamberts discloses a molding compound comprising:
20 to 79 wt.% of at least one semi-crystalline copolyamide which comprises 50 to 80 mol% units formed from hexamethylene diamine and terephthalic acid such as PA 6T/6I and 6T/DT (embraces Applicants’ polyphthalamide);
1 to 15 wt.% of at least one impact modifier (not precluded from present claims);
20 to 60 wt.% of at least one carbon fiber (embraces Applicants’ continuous carbon fiber); and
0 to 5 wt.% of at least one additive (e.g., abstract, [0018-0020], [0056-0060], examples, claims).
Lamberts’ examples (Tables 1-2) comprising PA 6T/6I with 6T/6I molar ratios of 70:30 and 67:33 (meets Applicants’ polyphthalamide wherein -MA- and -M*A-- are hexamethylene diamine, -MB-- is terephthalic acid and -M*B- is isophthalic acid but not the molar ratio of (RPA) and (R*PA)) and carbon fiber having a length of 6 mm (meets Applicants’ continuous carbon fiber) differ from the present claim 1 in that the  6T/6I molar ratio is higher than 65:35 and the carbon fiber is below 45 wt.%.  With respect to the first difference, given that Lamberts clearly embraces PA 6T/6I with 6T/6I molar ratios from 50:50 to 65:35 [0020], it would have been obvious to one having ordinary skill in the art to use a PA 6T/6I with molar ratio of at most 65:35 (meets Applicants’ polyphthalamide content and molar ratio of (RPA) and (R*PA) in place of the exemplified PA 6T/6I with the reasonable expectation of success.  Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.  As to the second difference, it would have been obvious to one having ordinary skill in the art to use up to 60 wt.% of the exemplified carbon fiber having a length of 6 mm (meets Applicants’ continuous carbon fiber and content thereof) with the reasonable expectation of success.  Inasmuch as the replacement polyamides meet the presently claimed polyphthalamide, both in terms of the types of monomers and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition.	
	As to claims 2 and 3, Lambert renders obvious to one having ordinary skill in the art the use of up to 60 wt.% carbon fiber.
	As to claims 6 and 7, given that Lambert discloses that the carbon fiber can be in various forms [0056-0060], Lambert implicitly suggests the use of any carbon fiber form, inclusive of multidirectional fibers, to one having ordinary skill in the art.  That is, the use of multidirectional fibers, such as woven mats, in the production of similar-such carbon fiber-reinforced polyamides inclusive of polyphthalamide copolymers is well known in the art per Elia [0012]/[0031].
	As to claim 8, Lambert exemplifies PA 6T/6I wherein the -MA- and -M*A-- are hexamethylene diamine, -MB-- is terephthalic acid and -M*B- is isophthalic acid.
	As to claims 10 and 13, Lambert’s examples meets the claimed polyamide content, based on total polymer matrix.
	As to claim 14, Lambert discloses similar automotive and electronic devices 

[0079].
	
	As to claim 15, Lambert discloses mixing the carbon fibers with the polyamide 

under melt conditions.  It would be expected that the resultant product would be cooled 

at room temperature.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/053181 A1 (Hattori) abstract and machine translation described hereinabove in view of US 2011/0272854 (Elia).
As to claims 6 and 7, given that Hattori discloses that the carbon fiber can be in various forms (240-252), Hattori implicitly suggests the use of any carbon fiber form, inclusive of multidirectional fibers, to one having ordinary skill in the art.  That is, the use of multidirectional fibers, such as woven mats, in the production of similar-such carbon fiber-reinforced polyamides inclusive of polyphthalamide copolymers is well known in the art per Elia [0012]/[0031].
As to claim 8, it would have been within the purview of Hattori’s inventive disclosure (120, 128-129), and obvious to one having ordinary skill in the art, to use a polyamide obtained from a dicarboxylic acid component containing 60-65 mol% terephthalic acid and 40-35 mol% isophthalic acid and a diamine component containing either 100 mol% 1,9-nonanediamine (NMDA) or 100 mol% 2-methyl-1,8-octanediamine (MODA) with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765